Citation Nr: 0010415	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  92-24 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to service connection for colon cancer, liver 
tumors and skin cancer for accrued benefits purposes.  

Entitlement to service connection for the cause of the 
veteran's death due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran retired in December 1964 after more than 22 years 
of active service.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
The Board most recently remanded the case to the RO in August 
1997.  The case was returned to the Board in February 2000.  

The issue of entitlement to service connection for cause of 
the veteran's death due to exposure to ionizing radiation is 
addressed in the remand at the end of this action.


FINDING OF FACT

At the time of his death, the veteran did not have a claim 
pending for service connection for colon cancer, liver tumors 
or skin cancer, and this fact is not in dispute.  


CONCLUSION OF LAW

The claim for service connection for colon cancer, liver 
tumors and skin cancer for accrued benefits purposes is 
without legal merit.  38 U.S.C.A. § 5121 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.1000 (1999); Jones v. West, 136 F.3d 
1296 (1998); Brewer v. West, 11 Vet. App. 228, 231-32 (1998).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the record shows that in a rating decision dated in 
June 1965, the RO granted service connection and assigned 
noncompensable ratings for residuals of bilateral hernia 
repairs, residuals of lacerations of the hands and 
hemorrhoids.  The record includes no other service connection 
claim from the veteran, and the last correspondence from the 
veteran concerned a statement of dependency for his mother 
and was received at the RO in March 1973.  

In February 1981, the appellant, who is the veteran's widow, 
filed VA Form 21-541, claiming service connection for the 
cause of the veteran's death.  With the form she submitted 
the Certificate of Death for the veteran showing that he died 
in February 1981.  In a rating decision dated in March 1981, 
the RO denied service connection for the cause of the 
veteran's death, and notified the appellant of its decision.  
The appellant did not appeal.  In neither the rating 
decision, nor in its notice letter, did the RO mention 
adjudication of entitlement to accrued benefits.  

Following revision of legislation concerning claims relative 
to radiation exposure, the appellant, in 1988, reopened her 
cause of death claim, asserting that her husband's death from 
metastatic colon cancer was due to exposure to ionizing 
radiation in service; in addition she contended that the 
veteran had skin cancer due to ionizing radiation.  In a 
rating decision dated in October 1990, the RO denied service 
connection for the cause of the veteran's death due to 
ionizing radiation and denied service connection for colon 
cancer, tumors in the liver and skin cancer for accrued 
benefits purposes.  The appellant's disagreement with the RO 
decision led to this appeal.  

The controlling statutory and regulatory law provides that 
upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled on the basis of evidence in the 
claims file at the time of death, and due and unpaid for a 
period not to exceed two years, may be paid to the veteran's 
spouse.  38 U.S.C.A. § 5121(a)(2)(A) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.1000(a)(1)(I) (1999).  The application 
for such accrued benefits must be made within one year of the 
date of the veteran's death.  38 U.S.C.A. § 5121(c) (West 
1991); 38 C.F.R. § 3.1000(c) (1999).  A widow's claim for 
Dependency and Indemnity Compensation (DIC) benefits is 
deemed to include a claim for any accrued benefits.  
38 C.F.R. § 3.1000(c).  

While the case was in remand status, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) in Jones 
v. West, 136 F.3d 1296 (1998), held that in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending for such benefits at 
the time of his death, or else be entitled to such benefits 
under an existing rating or decision.  The decision of the 
Federal Circuit in Jones is applicable to the instant claim.  
See Brewer v. West, 11 Vet. App. 228, 231-34 (1998).  

The United States Court of Appeals for Veterans Claims has 
held that in a case where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The record does not show, nor does the 
appellant contend, that the veteran had any VA claim pending 
at the date of his death.  As this fact is not in dispute, 
the appellant's claim for service connection for colon 
cancer, liver tumors and skin cancer for accrued benefits 
purposes must therefore be denied as legally insufficient.  


ORDER

Entitlement to service connection for colon cancer, liver 
tumors and skin cancer for accrued benefits purposes is 
denied.  


REMAND

As has been outlined in previous remands, the appellant 
contends that the veteran's fatal colon cancer was caused by 
exposure to ionizing radiation in service.  She contends that 
he was exposed to ionizing radiation during his participation 
as an Air Force pilot in multiple nuclear weapons tests 
conducted by the United States and in Operation GRAPPLE, a 
series of nuclear weapons tests conducted by Great Britain in 
1957.  It was her initial contention that the veteran 
participated in Operation CASTLE, and at the RO's request, 
the Defense Nuclear Agency (DNA) (subsequently the Defense 
Special Weapons Agency (DSWA), currently the Defense Threat 
Reduction Agency (DTRA)) provided radiation dose information 
related to his participation in Operation CASTLE.  With 
respect to the appellant's contention that the veteran 
participated in other tests, DNA (now DTRA) has stated that 
it has been unable to verify the veteran's participation in 
any other tests claimed by the appellant, namely Operation 
CROSSROADS in 1946, atmospheric nuclear test series conducted 
in Nevada in 1951, 1952, 1953 and 1955 as well as Operation 
HARDTACK I in 1958.  

The appellant has additionally claimed the veteran's 
participation and radiation exposure in Operations WIGWAM, 
REDWING, GRAPPLE and PLUMBOB, and DNA has reported that 
available records do not indicate that the veteran was 
present at a test site or at close-in support bases during 
WIGWAM, REDWING, GRAPPLE or PLUMBOB.  As was noted in the 
August 1997 remand, DNA also pointed out that from September 
16, 1953, through June 19, 1957, the veteran was assigned to 
the 57th Weather Reconnaissance Squadron, Hickam Air Force 
Base (AFB), Hawaii, and then transferred to the 6486th Air 
Base Group, Hickam AFB for further assignment to 
Headquarters, Air Weather Service, Andrews AFB, Washington, 
D.C.  In this regard, DNA also stated that within the Nuclear 
Test Personnel Review program, attention to Air Force 
personnel had focused on those individuals physically present 
at the various test sites or at nearby support bases but that 
it had become apparent that aircraft flying from, and 
returning to, bases distant from a test site, which often 
involved weather reconnaissance missions, also participated 
in atmospheric nuclear test projects.  DNA went on to say 
that its access to such flight records was limited.  

In response to the Board's August 1997 remand, the RO 
requested that DNA review the case and provide any additional 
information concerning the veteran's participation, in terms 
of weather reconnaissance and cloud sampling missions, in 
atmospheric nuclear test projects, including, but not limited 
to, Operation GRAPPLE.  The RO also requested that DNA 
provide radiation dose information for the veteran unless 
military records established his absence from the site of any 
claimed exposure.  In its response in February 1998, DSWA 
(previously DNA) stated that its previous evaluation 
concerning the veteran's radiation exposure in Operation 
CASTLE remained valid and that to date, it had found no 
documents that verified the veteran's participation in 
additional U.S. atmospheric tests.  The letter from DSWA was 
not, however, responsive to the request for radiation dose 
information for exposure that may have occurred during the 
veteran's participation in such tests via weather 
reconnaissance and cloud sampling missions, nor did it 
provide radiation dose information for the veteran for those 
tests where his absence from the site of claimed exposure was 
not established by military records.  Additional development 
is, therefore, required.  

In its February 1998 letter DSWA referred the RO to HQ 
AFTAC/IGO, Patrick AFB, Florida, and to HQ ACC/SCBN, Langley 
AFB, Virginia, for information concerning the veteran's 
claimed participation in Operation GRAPPLE.  The RO requested 
information from these sources, but no response was received 
from HQ ACC/SCBN.  The reply from HQ AFTAC/IGO reported its 
findings concerning veteran's possible participation in 
Operation GRAPPLE, Operation REDWING and non-US atmospheric 
nuclear tests during the period from 16 September 1953 though 
19 June 1957, and stated there was no evidence to support the 
veteran's exposure to ionizing radiation.  It was, however, 
noted that the report was based on information provided by 
DNA, which included individual flight records, AF Form 5s, 
for the veteran for only seven separate months between May 
1955 through June 1957.  The writer stated that if additional 
AF Form 5s could be provided covering other time periods or 
months, additional research could be conducted and further 
noted that since the veteran was a command pilot, copies of 
his individual flight records are permanently retained at the 
National Personnel Records Center.  

In view of the foregoing, the Board REMANDS the case to the 
RO for the following actions:  

1.  The RO should request that the 
National Personnel Records Center provide 
legible copies of all AF Form 5s, 
Individual Flight Records, for the 
veteran covering the period from July 1, 
1946 through December 1958.  In addition, 
the RO should request flight records for 
the veteran from the Flight Records 
Management Branch, which, in 1991, was in 
the Office of Computer Systems, 
Headquarters Air Force Inspection and 
Safety Center, Norton AFB, CA 92409-7001.  
Using information from the veteran's 
service records and flight records, the 
RO should request additional information, 
including unit histories for the 
veteran's units of assignment during this 
period.  A possible source for this 
information is the Air Force Historical 
Research Center, which, in 1991, was 
USAFHRC/R1, Maxwell AFB AL 36112-6678.  
The RO should document its actions, and 
should follow each lead to its logical 
conclusion.  

2.  The RO should contact the appellant 
and request that she submit any AF Form 
5s or other flight record information 
and/or unit histories she may have for 
the veteran that have not been submitted 
previously.  The RO should also afford 
the appellant the opportunity to submit 
other evidence or argument in support of 
her claim.  

3.  If any new evidence is received 
pursuant to the above, the RO should 
submit that material, along with all 
flight records and unit assignment 
information currently on file, to DTRA, 
45045 Aviation Drive, Dulles, VA 20166-
7517 and request that additional 
consideration be given to the appellant's 
contentions regarding the veteran's 
participation, in terms of weather 
reconnaissance and cloud sampling 
missions, in atmospheric nuclear tests 
projects including, in addition to 
Operation CASTLE:  Operation CROSSROADS 
in 1946, test series conducted in Nevada 
in 1951, 1952, 1953 and 1955 (including 
Operations WIGWAM and REDWING), Operation 
PLUMBOB in 1957 and Operation HARDTACK I 
in 1958.  The RO should emphasize that 
the request is not only for radiation 
dose information for those tests for 
which the veteran's participation can be 
verified.  It must be emphasized that the 
request is also that DTRA provide 
radiation dose information for the 
veteran unless his absence from the site 
of any claimed exposure is established by 
military records.  

4.  If any additional records are 
obtained pertaining to the veteran's 
activities during 15 May 1957 through 8 
November 1957, the period encompassing 
Operation GRAPPLE, the RO should provide 
copies of the additional records to HQ 
AFTAC/IGO, 1020 S. Highway A1A, Patrick 
AFB FL 32925-3002 and request that office 
to review the records and determine 
whether the veteran participated in 
Operation GRAPPLE and if so, to provide a 
radiation dose estimate for him.  

5.  The RO should again contact HA 
ACC/SCBN, 180 Benedict Ave., Suite 209, 
Langley AFB VA 23665-1993, provide copies 
of any flight records for the veteran 
during the period of Operation GRAPPLE 
and request that office to provide any 
additional information, including 
radiation dose information, it may have 
pertaining to the veteran's possible 
participation in Operation GRAPPLE.  

6.  Thereafter, the RO should undertake 
any other indicated development under 
38 C.F.R. § 3.311, to include review by 
the Under Secretary for Benefits, if a 
new radiation dose estimate is obtained 
or any other pertinent evidence is added 
to the record.  Then the RO should 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death due to exposure to 
ionizing radiation.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case, and the appellant and her 
representative should be provided an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board implies no conclusion, either legal or 
factual, as to any final outcome warranted.  No action is 
required of the appellant until she is otherwise notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


